         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

CONVERSANT WIRELESS LICENSING                   )
S.A.R.L.,                                       )
                                                )
                      Plaintiff,                )
                                                )    Civil No. 6:20-cv-00323-ADA
       v.                                       )
                                                )
TESLA, INC.,                                    )    JURY TRIAL DEMANDED
                                                )
                      Defendant.                )
                                                )
                                                )
                                                )

    DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT FOR PATENT
                          INFRINGEMENT

       Defendant Tesla, Inc. (“Tesla” or “Defendant”) hereby files its Answer to Plaintiff

Conversant Wireless Licensing S.A.R.L.’s (“Conversant” or “Plaintiff”) First Amended

Complaint for Patent Infringement (“First Amended Complaint”) (D.I. 7). Tesla denies the

allegations and characterizations in Plaintiff’s First Amended Complaint unless expressly

admitted in the following Paragraphs.

                                        NATURE OF SUIT

       1.      Tesla admits that actions for patent infringement arise under 35 U.S.C. § 1 et seq.

Tesla denies there is any basis in law or fact for Conversant’s allegations of patent infringement.

Tesla denies any remaining allegations set forth in Paragraph 1.

                                           PARTIES

       2.      Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 2 and therefore denies them.
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 2 of 28




       3.      Tesla admits that it is headquartered and has its principal place of business at

3500 Deer Creek Road, Palo Alto, California 94304. Tesla admits that it is a corporation formed

under Delaware law. Tesla admits that CT Corporation is its registered agent in the state of

Texas. Tesla denies the remaining allegations in Paragraph 3.

                                JURISDICTION AND VENUE

       4.      Paragraph 4 contains legal conclusions to which no response is required. To the

extent a response is required, Tesla admits that this Court has subject matter jurisdiction for

patent infringement disputes under 28 U.S.C. §§ 1331 and 1338(a).

       5.      Paragraph 5 contains legal conclusions to which no response is required. To the

extent a response is required, Tesla does not contest that it is subject to personal jurisdiction

before this Court for purposes of this case only. Tesla denies the remaining allegations in

Paragraph 5.

       6.      Paragraph 6 contains legal conclusions to which no response is required. To the

extent a response is required, Tesla does not contest that it is subject to personal jurisdiction

before this Court for purposes of this case only. Tesla denies the remaining allegations in

Paragraph 6.

       7.      Paragraph 7 contains legal conclusions to which no response is required. To the

extent a response is required, Tesla does not contest venue in the Western District of Texas for

purposes of this case only. Tesla denies the remaining allegations in Paragraph 7.

       8.      Tesla admits that it maintains galleries and service centers within the District,

including some identified by address in this paragraph, that are staffed by Tesla employees to

showcase or service Tesla products. Tesla denies the remaining allegations in Paragraph 8.




                                                    2
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 3 of 28




       9.      Tesla admits that it maintains charging stations within the District. Tesla denies

the remaining allegations in Paragraph 9.

       10.     Paragraph 10 contains legal conclusions to which no response is required. To the

extent a response is required, Tesla does not contest venue in the Western District of Texas for

purposes of this case only. Tesla denies the remaining allegations in Paragraph 10.

       11.     Tesla admits that Texas State Technical College in Waco, Texas is one of the

schools with which Tesla has partnered to administer the Tesla START student automotive

technician program. Tesla denies the remaining allegations in Paragraph 11.

                                 FACTUAL ALLEGATIONS

I.     PATENTS-IN-SUIT

       12.     Tesla admits that the United States Patent and Trademark Office issued U.S.

Patent No. 7,643,456 (the “’456 patent”) on January 5, 2010. Tesla admits that the ’456 patent

states on its face that its title is “Transfer of Packet Data to Wireless Terminal” and that the

inventors are Jarkko Jouppi and Janne Rinne. Tesla admits that the ’456 patent recites that it

issued from an application filed October 4, 2004 and purports to claim priority to application No.

PCT/FI03/00263, which the ’456 patent recites as being filed on April 8, 2003, and further

purports to claim priority to Finnish patent application 20020677, which the ’456 patent recites

as being filed on April 9, 2002. Tesla admits that a document that Conversant purports is a true

and correct copy of the ’456 patent is attached as Exhibit A to the First Amended Complaint.

Tesla denies the remaining allegations in Paragraph 12.

       13.     Tesla admits that the United States Patent and Trademark Office issued U.S.

Patent No. 9,930,697 (the “’697 patent”) on March 27, 2018. Tesla admits that the ’697 patent

states on its face that its title is “Random Access Channel Response Handling With Aggegrated



                                                    3
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 4 of 28




[sic] Component Carriers” and that the inventors are Jianke Fan, Juha S Korhonen, Mikko J

Rinne and Esa M Malkamaki. Tesla admits that the ’697 patent recites that it issued from an

application filed December 21, 2015 and purports to claim priority to application No.

13/248,579, which the ’697 patent recites as being filed on September 29, 2011, and further

purports to claim priority to application No. 12/384,950, which the ’697 patent recites as being

filed on April 10, 2009. Tesla admits that a document that Conversant purports is a true and

correct copy of the ’697 patent is attached as Exhibit B to the First Amended Complaint. Tesla

denies the remaining allegations in Paragraph 13.

       14.     Tesla admits that the United States Patent and Trademark Office issued U.S.

Patent No. 9,253,797 (the “’797 patent”) on February 2, 2016. Tesla admits that the ’797 patent

states on its face that its title is “Random Access Channel Response Handling With Aggregated

Component Carriers” and that the inventors are Jianke Fan, Juha S. Korhonen, Mikko J. Rinne

and Esa M. Malkamaki. Tesla admits that the ’797 patent recites that it issued from an

application filed September 29, 2011, and purports to claim priority to application No.

12/384,950, which the ’797 patent recites as being filed on April 10, 2009. Tesla admits that a

document that Conversant purports is a true and correct copy of the ’797 patent is attached as

Exhibit C to the First Amended Complaint. Tesla denies the remaining allegations in Paragraph

14.

       15.     Tesla admits that Conversant uses the term “Patents-in-Suit” in the First Amended

Complaint to refer to the ’456 patent, ’697 patent, and ’797 patent collectively.

II.    BACKGROUND

       16.     Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 16 and therefore denies them.



                                                     4
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 5 of 28




       17.      Tesla admits that Conversant and/or its predecessors-in-interest purport to have

made binding commitments to license the Patents-in-Suit on fair, reasonable, and non-

discriminatory (“FRAND”) terms. Tesla lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegations in Paragraph 17 and therefore denies them.

III.   LICENSING DISCUSSIONS

       18.      Tesla admits that Conversant sent a letter to Tesla that was dated December 18,

2018, and that the correspondence speaks for itself. Tesla lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 18, and

therefore denies them.

       19.      Tesla admits that Conversant purports to be a member of the Avanci patent pool

and admits that Tesla has corresponded with and/or had discussions with Avanci regarding

patent licensing. Tesla denies the remaining allegations in Paragraph 19.

       20.      Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 20 and therefore denies them. Tesla denies the

remaining allegations in Paragraph 20.

       21.      Tesla admits that Conversant sent an email to Tesla that was dated February 26,

2019, and that the correspondence speaks for itself. Tesla denies the remaining allegations in

Paragraph 21.

       22.      Tesla admits that Tesla sent an email to Conversant’s purported representative

that was dated April 4, 2019, and that the correspondence speaks for itself. Tesla denies the

remaining allegations in Paragraph 22.

       23.      Tesla admits that Conversant has filed patent infringement complaints against

Tesla and its German subsidiary in Germany. Tesla lacks sufficient knowledge or information to



                                                     5
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 6 of 28




form a belief as to the truth of the remaining allegations in Paragraph 23 and therefore denies

them.

        24.     Tesla admits that Conversant sent an email to Tesla that was dated March 16,

2020, and that the correspondence speaks for itself. Tesla denies the remaining allegations in

Paragraph 24.

        25.     Tesla admits that Tesla responded to Conversant on March 26, 2020, and that

such correspondence speaks for itself. Tesla denies the remaining allegations in Paragraph 25.

        26.     Tesla admits that Conversant sent an email to Tesla on April 6, 2020, and that

such correspondence speaks for itself. Tesla further states that Tesla replied on May 28, 2020

seeking important license-related information, and that Conversant has provided no response to

Tesla since that date. Tesla denies the remaining allegations in Paragraph 26.

        27.     Tesla admits that as of the filing date of the First Amended Complaint, Tesla had

not taken a license to Conversant’s patent portfolio or any of the Patents-in-Suit.

IV.     TESLA PRODUCTS

        28.     Denied.

        29.     Tesla admits that it makes, sells, offers for sale, or provides Tesla Model S, Model

3, Model X, and Model Y vehicles. Tesla has made prototypes of its Cybertruck and the new

Roadster models, and permits reservations for Cybertruck and the new Roadster with fully

refundable deposits. Tesla denies the remaining allegations in Paragraph 29.

        30.     Tesla admits that Tesla vehicles typically have cellular connection capabilities.

Tesla admits that Conversant attached what Conversant purports is a collection of webpages

whose addresses are provided in Paragraph 30 as Exhibit D to the First Amended Complaint and




                                                     6
         Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 7 of 28




that such documents speak for themselves. Tesla denies the remaining allegations in Paragraph

30.

       31.     Tesla admits that Tesla vehicles sold in the U.S. typically have cellular connection

capabilities. Tesla admits that it provides cellular connectivity packages of varying access to

connectivity features. The premium connectivity package in vehicles sold in the U.S. is provided

to customers free for one year with orders of its Model S, Model X, Model Y, and Model 3 with

Premium Interior vehicles and free for 30 days with orders of its Model 3 Standard Range and

Standard Range Plus vehicles. Tesla makes such premium connectivity package available

thereafter in the U.S. for an ongoing subscription fee, which is currently set at $9.99 per month.

Tesla admits that Conversant attached what Conversant purports is a webpage whose address is

provided in Paragraph 31 as Exhibit E to the First Amended Complaint and that this document

speaks for itself. Tesla denies the remaining allegations in Paragraph 31.

       32.     Tesla admits that Tesla vehicles typically have cellular connection capabilities.

Tesla admits that Conversant attached what Conversant purports is the Model S Owner’s Manual

(v.2020.4, North America) as Exhibit F to the First Amended Complaint and that this document

speaks for itself. Tesla denies the remaining allegations in Paragraph 32.

                         COUNT 1 – Infringement of the ’456 Patent

       33.     Tesla incorporates its responses to Paragraphs 1-32 as set forth above.

       34.     Denied.

       35.     Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 35 and therefore denies them.

       36.     Denied.

       37.     Denied.



                                                    7
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 8 of 28




       38.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 38 and therefore denies them.

       39.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 39.

       40.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 40 and therefore denies them.

       41.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 41 and therefore denies them.

       42.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 42 and therefore denies them.

       43.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient




                                                   8
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 9 of 28




knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 43 and therefore denies them.

       44.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 44.

       45.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 45 and therefore denies them.

       46.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 46 and therefore denies them.

       47.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 47 and therefore denies them.

       48.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 48.

       49.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication



                                                   9
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 10 of 28




functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 49 and therefore denies them.

       50.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 50 and therefore denies them.

       51.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 51 and therefore denies them.

       52.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 52 and therefore denies them.

       53.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 53 and therefore denies them.



                                                 10
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 11 of 28




       54.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 54.

       55.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 55 and therefore denies them.

       56.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 56 and therefore denies them.

       57.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 57.

       58.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 58 and therefore denies them.

       59.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient




                                                  11
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 12 of 28




knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 59 and therefore denies them.

       60.    Tesla admits that the ’456 patent contains a claim 7, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 60.

       61.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 61 and therefore denies them.

       62.    Denied.

       63.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 63 and therefore denies them.

       64.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 64 and therefore denies them.

       65.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 65 and therefore denies them.

       66.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 66 and therefore denies them.

       67.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 67 and therefore denies them.

       68.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 68 and therefore denies them.




                                                   12
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 13 of 28




       69.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 69 and therefore denies them.

       70.    Denied.

       71.    Denied.

       72.    Denied.

       73.    Denied.

       74.    Denied.

       75.    Denied.

       76.    Denied.

       77.    Denied.

       78.    Denied.

       79.    Denied.

                         COUNT 2 - Infringement of the ’697 patent

       80.    Tesla incorporates its responses to Paragraphs 1-79 as set forth above.

       81.    Denied.

       82.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 82 and therefore denies them.

       83.    Denied.

       84.    Denied.

       85.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 85 and therefore denies them.

       86.    Tesla admits that the ’697 patent contains a claim 1, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 86.



                                                   13
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 14 of 28




       87.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 87 and therefore denies them.

       88.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 88 and therefore denies them.

       89.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 89 and therefore denies them.

       90.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 90 and therefore denies them.

       91.    Tesla admits that the ’697 patent contains a claim 1, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 86.




                                                  14
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 15 of 28




       92.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 92 and therefore denies them.

       93.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 93 and therefore denies them.

       94.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 94 and therefore denies them.

       95.    Tesla admits that the ’697 patent contains a claim 1, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph 95.

       96.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 96 and therefore denies them.




                                                  15
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 16 of 28




       97.    Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 97 and therefore denies them.

       98.    Denied.

       99.    Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 99 and therefore denies them.

       100.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 100 and therefore denies them.

       101.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 101 and therefore denies them.

       102.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 102 and therefore denies them.

       103.   Denied.

       104.   Denied.

       105.   Denied.

       106.   Denied.

       107.   Denied.

       108.   Denied.

       109.   Denied.

       110.   Denied.

       111.   Denied.



                                                   16
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 17 of 28




       112.   Denied.

                         COUNT 3 - Infringement of the ’797 patent

       113.   Tesla incorporates its responses to Paragraphs 1-112 as set forth above.

       114.   Denied.

       115.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 115 and therefore denies them.

       116.   Denied.

       117.   Denied.

       118.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 118 and therefore denies them.

       119.   Tesla admits that the ’797 patent contains a claim 3, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph

119.

       120.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 120 and therefore denies them.

       121.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 121 and therefore denies them.



                                                  17
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 18 of 28




       122.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 122 and therefore denies them.

       123.   Tesla admits that the ’797 patent contains a claim 3, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph

123.

       124.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 124 and therefore denies them.

       125.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 125 and therefore denies them.

       126.   Tesla admits that the ’797 patent contains a claim 3, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph

126.

       127.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication



                                                 18
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 19 of 28




functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 127 and therefore denies them.

       128.   Tesla admits that the ’797 patent contains a claim 3, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph

128.

       129.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 129 and therefore denies them.

       130.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 130 and therefore denies them.

       131.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 131 and therefore denies them.

       132.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication



                                                 19
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 20 of 28




functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 132 and therefore denies them.

       133.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 133 and therefore denies them.

       134.   Tesla admits that the ’797 patent contains a claim 3, which contains a number of

limitations, which speak for themselves. Tesla denies the remaining allegations in paragraph

134.

       135.   Tesla admits that in this Paragraph Conversant includes an excerpt of what

Conversant purports is a technical standard concerning wireless cellular communication

functionalities and that the content of this standard speaks for itself. Tesla lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 135 and therefore denies them.

       136.   Denied.

       137.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 137 and therefore denies them.

       138.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 138 and therefore denies them.

       139.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 139 and therefore denies them.



                                                  20
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 21 of 28




       140.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 140 and therefore denies them.

       141.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 141 and therefore denies them.

       142.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 142 and therefore denies them.

       143.   Tesla lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 143 and therefore denies them.

       144.   Denied.

       145.   Denied.

       146.   Denied.

       147.   Denied.

       148.   Denied.

       149.   Denied.

       150.   Denied.

       151.   Denied.

       152.   Denied.

       153.   Denied.

                                          DAMAGES

       154.   Denied.

       155.   Denied.

                                    ATTORNEYS’ FEES

       156.   Denied.



                                                  21
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 22 of 28




                                 DEMAND FOR JURY TRIAL

       Conversant’s demand for a trial does not require an admission or denial.

                 RESPONSE TO CONVERSANT’S PRAYER FOR RELIEF

       Tesla denies that Conversant is entitled to any relief whatsoever, including but not limited

to the relief sought in paragraphs (a) through (j) of Conversant’s Prayer for Relief.

                        DEFENDANT’S AFFIRMATIVE DEFENSES

       Further answering the First Amended Complaint, and as additional defenses thereto,

Tesla asserts the following Affirmative Defenses to Plaintiff’s First Amended Complaint without

assuming any burden that it would not otherwise bear and without reducing or removing

Plaintiff’s burdens of proof on its affirmative claims against Tesla. Tesla reserves the right to

amend its Answer and Defenses as additional information becomes available and/or is otherwise

discovered.

                                        FIRST DEFENSE

       157.    Tesla has not infringed any claim of the Patents-in-Suit, under any asserted

infringement theory, either literally or under the doctrine of equivalents.

                                      SECOND DEFENSE

       158.    All asserted claims of each of the Patents-in-Suit are invalid for failure to meet

one or more of the conditions of patentability under the patent laws of the United States, 35

U.S.C. § 1 et seq., including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                        THIRD DEFENSE

       159.    On information and belief, the Patents-in-Suit cannot be enforced by Conversant

under the doctrine of prosecution history estoppel.




                                                      22
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 23 of 28




                                      FOURTH DEFENSE

       160.    The Patents-in-Suit are unenforceable and Conversant is precluded from asserting

the Patents-in-Suit against Tesla under the doctrines of estoppel, implied waiver, acquiescence,

patent exhaustion, and/or implied license. For example, upon information and belief, Conversant

and/or its predecessors-in-interest to the Patents-in-Suit failed to timely disclose one or more of

the Patents-in-Suit (or patents or patent applications within the same families) in accordance with

the requirements of the European Telecommunications Standards Institute (“ETSI”) standard-

setting organization (“SSO”) Intellectual Property Rights (“IPR”) Policy. In addition, Conversant

has failed to honor its obligations pursuant to its and its predecessors’-in-interest commitments

made to ETSI to license the Patents-in-Suit in a manner that is, fair, reasonable, and non-

discriminatory (“FRAND”).

                                        FIFTH DEFENSE

       161.    Upon information and belief, Conversant’s claim(s) for damages for alleged

infringement of the Patents-in-Suit is statutorily limited, in whole or in part, by the provisions of

35 U.S.C. § 1 et seq., including but not limited to 35 U.S.C. §§ 286, 287, and/or 288.

                                        SIXTH DEFENSE

       162.    Conversant is not entitled to injunctive relief. Any injury to Conversant is neither

immediate nor irreparable. Conversant has an adequate remedy at law for any claims it can

prove. The balance of hardships does not warrant injunctive relief. The public interest would be

disserved by an injunction.

                                      SEVENTH DEFENSE

       163.    Tesla has engaged in all relevant activities in good faith, and Conversant cannot

prove that this is an exceptional case, thereby precluding Conversant from recovering attorneys’

fees and/or costs under 35 U.S.C. § 285 even if Conversant prevails with respect to one or more

                                                     23
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 24 of 28




of the Patents-in-Suit. Tesla has not willfully infringed any of the asserted patents, precluding

Conversant from recovering enhanced damages under 35 U.S.C. § 284 even if Conversant

prevails with respect to one or more of the Patents-in-Suit.

                                      EIGHTH DEFENSE

       164.    Some or all of Conversant’s claims are barred by the doctrine of unclean hands,

patent misuse, and/or other equitable doctrines due to Conversant’s misconduct, including

without limitation, upon information and belief, Conversant improperly attempting to broaden

the scope of the Patents-in-Suit by forcing potential licensees to take a license to a portfolio of

patents and to compel licenses and potential licensees to pay for patents that Conversant knows

to be non-essential as a condition for obtaining licenses to patents asserted to be standards-

essential, and, upon information and belief, improperly offering licenses only for end products

and not cellular modules that incorporate the technology set forth in 2G, 3G, and/or 4G LTE

cellular standard in violation of Conversant’s FRAND obligations. Moreover, upon information

and belief, Conversant and/or its predecessors-in-interest to the Patents-in-Suit failed to timely

disclose one or more of the Patents-in-Suit (or patents or patent applications within the same

families) in accordance with the requirements of the European Telecommunications Standards

Institute (“ETSI”) standard-setting organization (“SSO”) Intellectual Property Rights (“IPR”)

Policy. Conversant has failed to honor its obligations pursuant to its and its predecessors’-in-

interest commitments made to ETSI to license the Patents-in-Suit in a manner that is, fair,

reasonable, and non-discriminatory (“FRAND”).

                                       NINTH DEFENSE

       165.    Conversant’s claims are barred, in whole or in part, by its breach of contractual

obligations to at least the ETSI, and to its members and implementers of standard-compliant

products, to license the Patents-in-Suit on FRAND terms. Conversant or their predecessors-in-

                                                    24
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 25 of 28




interest have made binding and irrevocable declarations that they and any successors-in-interest

would offer to grant licenses to each of the Patents-in-Suit on FRAND terms. Upon information

and belief, Conversant has breached their obligations to offer licenses on FRAND terms to all

willing licensees, i.e., at every level of the supply chain, by refusing to license upstream

suppliers of cellular modules and instead demanding that all licenses be made at the end-product

level. Conversant’s failure to comply with its FRAND obligations bars Conversant’s claims and

estops Conversant from enforcing the Patents-in-Suit in this case.

                                       TENTH DEFENSE

       166.    Conversant’s claims are barred, in whole or in part, by promissory estoppel

arising from Conversant’s and Conversant’s predecessors-in-interest’s binding representations to

ETSI, as well as to ETSI’s members and implementers of standard-compliant products, to license

the Patents-in-Suit on FRAND terms, wherein Tesla and/or its suppliers have relied on such

representations by Conversant and Conversant’s predecessors-in-interest and have been

detrimentally harmed by Conversant’s failure to abide by their representations to license the

Patents-in-Suit on FRAND terms.

                         ADDITIONAL AFFIRMATIVE DEFENSES

       167.    Tesla specifically reserves the right to assert such other and further affirmative

defenses as are revealed in the course of discovery.

                                 RESERVATION OF RIGHTS

       168.    Tesla expressly reserves the right to allege and assert additional defenses that may

be accorded to it under Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws of the

United States, and any other defenses, at law or in equity that now exist or in the future may be

available based on discovery and further factual investigation in this case.



                                                       25
Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 26 of 28




                         DEMAND FOR JURY TRIAL

169.   Tesla respectfully requests a trial by jury on all issues so triable.




                                             26
       Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 27 of 28




Dated: July 13, 2020
                                     /s/ Deron R Dacus
                                    Deron R. Dacus
                                    Texas Bar No. 00790553
                                    THE DACUS FIRM, PC
                                    821 ESE Loop 323, Suite 430
                                    Tyler, TX 75701
                                    (903) 705-1117
                                    ddacus@dacusfirm.com

                                    Michael Rhodes (pro hac vice to be filed)
                                    Heidi L. Keefe (pro hac vice to be filed)
                                    COOLEY LLP
                                    3175 Hanover Street
                                    Palo Alto, CA 94304-1130
                                    (650) 843-5000
                                    hkeefe@cooley.com
                                    mrhodes@cooley.com

                                    Adam M. Pivovar (pro hac vice to be filed)
                                    Samuel Whitt (pro hac vice to be filed)
                                    COOLEY LLP
                                    1299 Pennsylvania Avenue, NW
                                    Suite 700
                                    Washington, DC 20004
                                    (202) 842-7800
                                    apivovar@cooley.com
                                    swhitt@cooley.com

                                    Joseph E. Van Tassel (pro hac vice to be filed)
                                    COOLEY LLP
                                    11951 Freedom Drive
                                    Reston, VA 20190-5656
                                    (703) 456-8000
                                    jvantassel@cooley.com

                                    Attorneys for Defendant
                                    Tesla, Inc.




                                         27
        Case 6:20-cv-00323-ADA Document 13 Filed 07/13/20 Page 28 of 28




                                   CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via the Court’s ECF system on July 13, 2020.

                                            /s/ Deron R. Dacus__________
                                            Deron R. Dacus




                                                  28
